Citation Nr: 1435280	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for gastrointestinal reflux disease (GERD). 

2.  Entitlement to a rating in excess of 10 percent for service-connected back disability prior to October 11, 2011, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to April 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.  
 
In September 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2012, the RO increased the disability rating for the Veteran's service-connected back disability to 20 percent, effective October 11, 2011.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's GERD has manifested by heartburn, reflux, regurgitation, abdominal pain, and nausea.

2.  Prior to October 11, 2011, the Veteran's back disability was manifested by forward flexion of the thoracolumbar spine to no worse than 90 degrees and a combined range of motion of the thoracolumbar spine to 240 degrees, considering pain and other factors; neither muscle spasm nor guarding was severe enough to cause abnormal gait or abnormal spinal contour; and ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), and neurologic abnormalities were not shown.

3.  Since October 11, 2011, the Veteran's back disability has manifested by forward flexion of the thoracolumbar spine to no worse than 20 degrees, considering pain and other factors; and ankylosis of the entire thoracolumbar spine, incapacitating episodes lasting more than 6 weeks due to IVDS, and neurologic abnormalities (other than left lower extremity radiculopathy) have not been shown.
 
4.  Since October 11, 2011, the Veteran's experiences moderate, left lower extremity radiculopathy due to his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).  

2.  The criteria for a rating in excess of 10 percent for service-connected back disability prior to October 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for a 40 percent rating, but no higher, for service-connected back disability from October 11, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

4.  Since October 11, 2011, the criteria for a separate 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5237-8520 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The issue of an increased rating for GERD arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

As to the issue of an increased rating for a back disability, upon receipt of a complete or substantially complete application, VA has a duty to notify claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2009 letter satisfied the duty to notify provisions for the claim of increase.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his back disability on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  More recent VA treatment records were obtained pursuant to the Board's October 2011 remand.  In September 2011, VA requested that the Veteran provide any outstanding treatment records, including private chiropractic treatment records; however, the Veteran did not respond.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in February 2009 and October 2011.  The October 2011 examination was conducted pursuant to the Board's September 2011 remand.  The record does not reflect that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The evidence does not reflect that the Veteran's disabilities have increased in severity such as to warrant a new VA examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

GERD

The Veteran seeks an initial compensable rating for GERD, which is currently rated under Diagnostic Code 7346.

As GERD is not specifically listed in the rating schedule, it is rated by analogy to a similar disability.  Hiatal hernia is closely related to GERD-they effect similar anatomical functions, occur in similar areas, and manifest similar symptoms.  

Hiatal hernias are rated under Diagnostic Code 7346.  A 10 percent rating is warranted for two or more of the following symptoms: epigastric distress, dysphagia, heartburn, or regurgitation.  A 30 percent rating is warranted when these symptoms are accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating under this Diagnostic Code, 60 percent, is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

VA treatment records show a history of hiatal hernia and distal scarring of the esophagus.

A February 2009 VA examination report shows that the Veteran reported heartburn.  There was no evidence of trauma to the esophageal neoplasm, nausea, vomiting, dysphagia, regurgitation, or anemia.  

During his March 2011 Board hearing, the Veteran testified that GERD causes heartburn, sleep disturbances, and weight fluctuations.  He indicated he had to alter his diet and medication regimen to better control the manifestations of his GERD.

An October 2011 VA examination report shows that the Veteran reported symptoms of heartburn, reflux, and regurgitation as well as rare instances of abdominal pain and nausea.  He reported that sometimes he has to sleep sitting upright because of regurgitation and reflux symptoms.  He reported that he did not miss any work because of GERD.  He did not report diarrhea or constipation.  Physical examination revealed no anemia, malnourishment, esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  

During the pendency of the appeal, the Veteran's GERD has manifested by heartburn, reflux, regurgitation, abdominal pain, and nausea.  These manifestations satisfy the criteria for a 10 percent rating under Diagnostic Code 7346.  Thus, the Board concludes that a higher initial rating of 10 percent is warranted since the award of service connection.

As there is no lay or medical evidence of pain in the sub-sternal, arm, or shoulder areas or considerable impairment of health, the criteria for the next higher rating, 30 percent, have not been met.  Additionally, even the more disabling severe impairment of health requirement of a 60 percent rating has not been evident.  The evidence of record also does not support a higher rating under any of the other diagnostic codes for the digestive system.  Thus, the preponderance of the evidence is against an initial rating in excess of 10 percent for GERD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected GERD results in heartburn, reflux, abdominal pain, nausea, weight fluctuations, and regurgitation, which causes sleep disturbances.  The rating criteria reasonably describe the Veteran's disability level and these symptoms and their resulting impairments.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected GERD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  

Back Disability

The Veteran seeks a rating in excess of 10 percent for service-connected back disability prior to October 11, 2011, and in excess of 20 percent thereafter.   The Veteran's back disability is currently rated under Diagnostic Code 5237 and the disability has been characterized as low back mechanical strain, minimal spinal stenosis L3-L4 and L4-L5, small disc bulges at L2-L3 through L4-L5, mild facet joint disease L3-L4 and L4-L5, previously diagnosed as low back pain.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In January 2009, VA received the Veteran's claim for an increased rating.

A February 2009 VA examination report shows that the Veteran reported pain and stiffness.  He reported that he was employed as a heavy equipment operator and that he had not missed work for his back disability.  Physical examination revealed that thoracolumbar spine range of motion included: forward flexion to 90 degrees, extension to 30 degrees, lateral flexion and rotation to 30 degrees bilaterally.  The examiner noted that there was objective evidence of pain on range of motion testing.  There was no additional function loss on repetitive range of motion testing.  There was pain on motion and tenderness, but no spasm, atrophy, guarding, or weakness.  Motor, sensory, and reflex examinations were normal.

During his March 2011 Board hearing, the Veteran testified that he was on narcotic medications at the time of the February 2009 examination and, therefore, his range of motion was better than usual.  He further indicates he misses up to three weeks a year of work due to low back pain. 

An October 2011 VA examination report shows that the Veteran reported pain, tightness, achiness, stiffness, muscle spasms, and pain that radiates into the left lower extremity.  The left lower radiculopathy or sciatica symptoms include pain, paresthesias and intermittent numbness about three to four times per week.  He reported flare-ups several times per week due to overexertion, bending, lifting, and changes in weather.  He works for his father's business as a heavy equipment operator.  He reports that back flare-ups caused him to miss two weeks of work during the past year.  He also reports that during the past year, his chiropractor has prescribed 4-5 days of bed rest after chiropractic manipulations for flare-ups.  Physical examination revealed that thoracolumbar spine range of motion included: forward flexion to 40 degrees, with objective evidence of pain at 20 degrees; extension to 10 degrees, with objective evidence of pain at 5 degrees.  There was additional function loss on repetitive range of motion testing.  The following factors contribute to the Veteran's back disability:  less movement than normal, pain on movement, and interference with sitting, standing, and or weight-bearing.  There were neurological abnormalities involving the left sciatic nerve.  Radiculopathy of the left lower extremity was moderate.  There was no evidence of radiculopathy of the right lower extremity.  The examiner noted intervertebral disc syndrome causing an incapacitating episode within the last 12 months that lasted less than one week.

Prior to October 11, 2011, the criteria for the next higher rating, 20 percent, have not been met.  During this period of the appeal, at worst, forward flexion of the thoracolumbar spine was limited to 90 degrees and combined range of motion to 240 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is shown by the February 2009 VA examination report.  The VA examiner indicated that the Veteran had additional functional pain on motion and tenderness.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiners, which is still contemplated by the 10 percent rating already assigned.  Additionally, the evidence does not show that the low back disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, such as to warrant a higher rating.

Alternatively, the Veteran asserts that his chiropractor ordered 4 to 5 days of bed rest during the appeal period.  In the absence of evidence indicating that bed rest was required more than two weeks during a twelve month period, the next higher rating, 20 percent, is not warranted on the basis of IVDS.

Since October 11, 2011, the criteria for the next higher rating, 40 percent have been met.  During this period of the appeal, at worst, forward flexion of the thoracolumbar spine has been limited to 20 degrees with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  This is shown by the October 2011 VA examination report.  

The criteria for the next higher rating, a 50 percent, have not been met.  The record is absent any lay or medical evidence of ankylosis of the entire thoracolumbar spine.  Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least 6 weeks during any 12 month period of the appeal.  Although the October 2011 VA examiner indicated there were incapacitating episodes, they did not have the duration to warrant a higher rating.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected back disability prior to October 11, 2011; there is no doubt to be resolved; and a higher initial rating is not warranted for that period.  The evidence supports a 40 percent rating, but no higher, from October 11, 2011, for the back disability.  It was during the VA examination that it was first factually ascertainable that the increase in severity had occurred for the Veteran's disability.  Thus, the staged rating as set forth is appropriate.

The evidence also supports a separate rating for left lower extremity radiculopathy.  The October 2011 VA examination report shows neurological abnormalities involving the left sciatic nerve due to the Veteran's service-connected back disability.  Radiculopathy of the left lower extremity was moderate.  There was no evidence of radiculopathy of the right lower extremity.   

Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent rating while moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis.  A 100 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124A (2013). 

Accordingly, the most probative evidence on this matter is the October 2011 VA examination report, which reflects that a separate 20 percent rating for left lower extremity radiculopathy is warranted.  This is so effective October 11, 2011, as the examination is the first instance it is factually ascertainable that this neurologic abnormality is objectively shown.  Prior to that date, including the February 2009 VA examination report, the evidence did not show radiculopathy in the left lower extremity.  Additionally, a separate rating higher than 20 percent is not warranted as the evidence does not reflect moderately severe or severe incomplete paralysis, or even complete paralysis of the affected nerve.

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v, 22 Vet. App. at 111.
 
Here, the first Thun element is not satisfied.  The Veteran's service-connected back disability is productive of pain, stiffness, limited motion, flares with prolonged standing and sitting, and radiculopathy (discussed below).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's radicular symptoms are contemplated by Diagnostic Code 8520 that takes into account impairment of nerve.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, stiffness, limited motion, radiculopathy, and flares with prolonged standing and sitting or strenuous activity.  In short, there is nothing exceptional or unusual about the Veteran's back disability with radiculopathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's back disability, referral for extraschedular consideration is not required.  

TDIU

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions as to such and the record includes no evidence indicating that his service-connected GERD prevents him from obtaining or maintaining substantially gainful employment.  The Board acknowledges that the Veteran has missed two weeks of work because of his back disability.  However, the Veteran, who is currently employed, has made no contentions, and the record includes no evidence, indicating that his service-connected back disability prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

An initial 10 percent rating for GERD, but no higher, is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for service-connected back disability prior to October 11, 2011, is denied.

A 40 percent rating for service-connected back disability from October 11, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards

A separate 20 percent rating for left lower extremity radiculopathy is granted effective October 11, 2011, subject to the laws and regulations governing the payment of monetary awards



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


